       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF MISSISSIPPI,
                                 NORTHERN DIVISION

MISSISSIPPI CHILDREN’S HOME SERVICES,
INC. d/b/a CANOPY CHILDREN’S SOLUTIONS                                                 PLAINTIFF

v.                                                                     3:20-cv-712-HTW-LRA
                                                     CIVIL ACTION NO. ___________________

KANOPY HEALTHCARE PARTNERS, INC.
d/b/a KANOPY HEALTHCARE SOLUTIONS                                                    DEFENDANT

                                           COMPLAINT

       Plaintiff, Mississippi Children’s Home Services, Inc. d/b/a Canopy Children’s Solutions

(“Canopy”), by its undersigned attorneys, for its Complaint against Defendant, Kanopy

Healthcare Partners, Inc. f/k/a Ascentium Healthcare Resources I, Inc. d/b/a Kanopy Healthcare

Solutions (“Kanopy”) alleges as follows:

                                   NATURE OF THE ACTION

       1.      The organization that later became known as “Canopy Children’s Solutions”

opened its doors in 1912 with the mission of placing orphaned children into permanent, loving

homes. Over the next 100 years, that organization pioneered programs for children suffering

from abuse, addiction, psychiatric illness, and developmental disorders.

       2.      In 2016, the organization rebranded itself as “Canopy” and “Canopy Children’s

Solutions” to reflect the breadth of behavioral health, educational, and social solutions it

provides for children and families across Mississippi. Canopy is headquartered in Jackson,

Mississippi, has Behavioral Health Clinics in Jackson, Hattiesburg, Gulfport and has a

community-based program in McComb, Mississippi.

       3.      Canopy sought and obtained U.S. Trademark Registrations for the names

“Canopy” and “Canopy Children’s Solutions.” Canopy has continued its use of the tradename
       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 2 of 15




and servicemarks “Canopy” and “Canopy Children’s Solutions” and has continuously worked to

strengthen its brand identity and goodwill. Canopy’s brand is especially critical as it is a non-

profit 501(c)(3) entity that relies heavily on its goodwill to attract donors.

       4.      The organization formerly known as Ascentium Healthcare Resources I, Inc.,

headquartered in Magee, Mississippi, provides certain services to hospitals and other healthcare

providers, i.e., revenue cycle management, operational resources, and behavioral health

programs such as an outpatient psychiatric program and an inpatient geropsych program.

       5.      On February 20, 2020, Chris Link, a representative of Ascentium Healthcare

Resources I, Inc., met with Canopy’s executive director, Dr. John Damon. The purpose of the

meeting was to request permission from Canopy for Ascentium Healthcare Resources I, Inc. to

rebrand itself as “Kanopy.” Link’s request was denied. Link was specifically told by Tammy

Amis, Dr. Damon’s chief of staff, that the name “Kanopy” would not be an acceptable option.

Amis further implored Link by stating, “please don’t put us in this position,” and that Canopy

would take legal action to protect the brand.

       6.      Nonetheless, Ascentium Healthcare Resources I, Inc. announced on social media

ten days later that it was re-branding itself as “Kanopy Healthcare Partners” and “Kanopy

Healthcare Solutions” (hereinafter “Kanopy”). Canopy has demanded on multiple occasions that

Kanopy cease and desist using the name “Kanopy,” to no avail.

       7.      As a result, to protect the goodwill that it has established and its rights in its

brand, Canopy brings this action for trademark infringement under Section 32(1) of the Lanham

Act, 15 U.S.C. Section 1114(1); unfair competition under Section 43(a) of the Lanham Act, 15

U.S.C. Section 1125(a); trademark dilution under Mississippi Code Annotated Section 75-25-25;

trademark infringement and unfair competition under Mississippi common law; and unjust




                                                   Ϯ

       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 3 of 15




enrichment under Mississippi common law. As described below, Canopy seeks injunctive relief,

an accounting of Kanopy’s profits flowing from its use of the infringing mark, damages,

attorneys’ fees, and such other relief as the Court deems just and proper.

                                          THE PARTIES

       8.       Mississippi Children’s Home Services, Inc. d/b/a Canopy Children’s Solutions is

a non-profit corporation organized and existing under the laws of the State of Mississippi, with

its principal place of business located at 1465 Lakeland Drive, Jackson, Mississippi 39216.

       9.       Kanopy Healthcare Partners, Inc. d/b/a Kanopy Healthcare Solutions is a

corporation organized and existing under the laws of the State of Mississippi, with its principal

place of business located at 110 Pioneer Way, Magee, Mississippi 39111.

                                  JURISDICTION AND VENUE

       10.      This Court has jurisdiction over the subject matter of this action pursuant to

Section 39 of the Lanham Act, 15 U.S.C. Section 1121, and under 28 U.S.C. Sections 1331,

1338(a) and 1338(b). This Court has supplemental jurisdiction over Canopy’s State law claims

under 28 U.S.C. Section 1367(a).

       11.      This Court has personal jurisdiction over Kanopy because it is organized under

the laws of the State of Mississippi and because it maintains its principal place of business, and

continuously and systematically conducts, transacts, and solicits business in this State, District

and Division.

       12.      Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b) because

Kanopy is subject to personal jurisdiction in this District due to its transacting business herein,

because Kanopy has substantial contact with this District, because Kanopy maintains its




                                                  ϯ

         Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 4 of 15




principal place of business in this District, because a substantial portion of the events at issue

have arisen and will arise in this District, and because Canopy is suffering harm in this District.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.       Canopy’s Service mark

         13.   Canopy has used the names “Canopy” and “Canopy Children’s Solutions” in

connection with its services and as part of its identity since 2016.

         14.   Canopy owns the following U.S. trademark registrations:

               x “Canopy”, U.S. Reg. No. 5449177, registered April 17, 2018 in International
                  Classes 41, 44, and 45.

               x “Canopy Children’s Solutions” (stylized), U.S. Reg. No. 5449289, registered
                  April 17, 2018 in International Classes 41, 44, and 45.

The above registrations, copies of which are attached as Exhibit A hereto, are valid, subsisting

and in full effect and serve as prima facie evidence of the validity of Canopy’s marks, pursuant

to Section 33(a) of the Lanham Act, 15 U.S.C. Section 1115(a).

         15.   Canopy is Mississippi’s most comprehensive nonprofit provider of children’s

behavioral health, educational, and social services solution and serves all 82 Mississippi

counties. Canopy is an IRC Section 501(c)(3) entity that relies heavily on charitable giving for

funding of its operations. Its name recognition and good-will are powerful tools in its quest to

fulfill its mission. As such, Canopy has and continues to expend resources to develop and

increase its name recognition and brand awareness of its stakeholders as well as the public at

large.

         16.   As a result of Canopy’s reputation and significant investment in marketing, the

names Canopy and “Canopy Children’s Solutions” have become strong trade names and




                                                  ϰ

       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 5 of 15




servicemarks identifying Canopy’s platform and services. These servicemarks represent

substantial goodwill and are an extremely valuable asset to Canopy.

B.     Kanopy’s Wrongful Activities

       17.     On January 31, 2020, Ascentium Healthcare Resources I, Inc. filed a Fictitious

Business Name Registration with the Mississippi Secretary of State for the name “Kanopy

Healthcare Solutions.” On February 10, 2020, Ascentium Healthcare Resources I, Inc. filed a

Certificate of Amendment with the Mississippi Secretary of State, amending its Fictitious

Business Name Registration to “Kanopy Healthcare, Inc.” On February 12, 2020, “Kanopy

Healthcare, Inc.” filed a second Certificate of Amendment, changing its name to “Kanopy

Healthcare Partners, Inc.” Canopy did not consent to these filings or to the use of the names

“Kanopy Healthcare Solutions,” Kanopy Healthcare, Inc.” or “Kanopy Healthcare Partners, Inc.”

       18.     Canopy first learned that Ascentium Healthcare Resources I, Inc. intended to

rebrand itself as “Kanopy,” “Kanopy Healthcare Solutions,” and “Kanopy Healthcare Partners,

Inc.” on February 20, 2020, when Chris Link, a representative of Ascentium Healthcare

Resources I, Inc., met with Canopy’s executive director, Dr. John Damon to request permission

to do so. Link knew she needed permission from Canopy to use the name Kanopy. That was the

point of the meeting. Link even told Damon during the meeting that “imitation is the highest

form of flattery.”

       19.     Link’s request was denied. Link was specifically told by Tammy Amis, Dr.

Damon’s chief of staff, that “Kanopy” would not be an acceptable option. Amis further implored

Link by stating, “Please don’t put us in this position. We will take legal action to protect our

brand.” Despite the warnings, Ascentium Healthcare Resources I, Inc. announced on social

media ten days later that it was re-branding itself as “Kanopy Healthcare Partners” and “Kanopy




                                                  ϱ

       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 6 of 15




Healthcare Solutions.” Canopy has demanded on multiple occasions that Kanopy cease and

desist using the name “Kanopy,” to no avail.

       20.     The use of the names “Kanopy,” “Kanopy Healthcare Partners, Inc.” and

“Kanopy Healthcare Solutions” (sometimes referred to as the “offending marks”) create an

impermissible and undesired association with Canopy and creates a likelihood of confusion.

Nonetheless, Kanopy is currently offering its services under those names and intends to continue

doing so indefinitely.

       21.     Kanopy is not associated or affiliated with Canopy, and Canopy has never

authorized, approved or otherwise licensed use of the names “Kanopy,” “Kanopy Healthcare

Partners, Inc.” and “Kanopy Healthcare Solutions” in connection with services offered by

Kanopy. Kanopy’s impermissible use of these names began over four years after Canopy first

used its servicemarks in commerce and almost two years after it received federal trademark

protection of its marks.

       22.     Kanopy was on actual notice of Canopy’s rights in its mark at least by February

20, 2020, when it sought permission from Canopy to change its name and branding to “Kanopy”

and prior to its rebrand announcement. Upon information and belief, Kanopy had actual notice of

Canopy’s rights in its mark even prior to its filings with the Mississippi Secretary of State.

       23.     The name “Kanopy” is similar in sight, identical in sound and denotes the same

commercial impression as the name “Canopy.” The phrase “Kanopy Healthcare Solutions” is

similar in sight, sound and commercial impression to “Canopy Healthcare Solutions.” The

addition of the phrase “Healthcare Partners, Inc.” to the word “Kanopy” in Kanopy’s new name

does not dispel confusion as the name is preceded by the word “Kanopy.” On this point, as




                                                  ϲ

       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 7 of 15




shown below, Kanopy prominently displays the word “Kanopy” in its branding, clearly intending

to create brand association through that single word.




       24.     In addition, Kanopy’s stylized mark, reproduced above, is remarkable similar to

the stylized mark Canopy has been using in commerce, reproduced below, since 2016.




As demonstrated, the layout, font and color scheme of Kanopy’s mark is remarkably and

impermissibly similar to that used by Canopy.

       25.     The goodwill that Canopy has built up in its marks through substantial investment

and effort is put at risk by virtue of Kanopy’s willful misappropriation of Canopy’s mark to

promote and sell its own services.

       26.     Though Kanopy and Canopy are not direct competitors, each engages in

behavioral health programs. Given this overlap, Kanopy’s misappropriation of Canopy’s mark is

likely to create the mistaken belief that Canopy has expanded its scope of services.

       27.     As a result of Kanopy’s use of a mark strikingly and confusingly similar to

Canopy’s marks, Canopy is being irreparably harmed by the existence, marketing, promotion,

offering for sale, and the sale of Kanopy’s services.




                                                 ϳ

         Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 8 of 15




         28.    Kanopy’s actions are likely to injure Canopy’s goodwill and reputation. The use

of the offending marks unfairly and unlawfully wrests from Canopy control over its valuable

tradenames, servicemarks and reputation as Canopy has no control over the quality of Kanopy’s

services.

         29.    Kanopy’s unauthorized acts as described herein have caused and will continue to

cause irreparable damage to Canopy’s business and goodwill unless restrained by this Court.


                                  COUNT 1:
               FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114(1))

         30.    Canopy repeats and realleges the allegations set forth in Paragraphs 1-29 above as

if fully set forth herein.

         31.    Kanopy’s advertising, promotion, offering its services for sale using the offending

marks is likely to cause confusion, mistake or deception as to the source or sponsorship of

Kanopy’s services.

         32.     Such use falsely represents Kanopy as being legitimately connected with and/or

authorized by Canopy and places beyond Canopy’s control its own reputation and ability to

control Kanopy’s use of the offending marks or the quality of the services offered under those

marks.

         33.    Kanopy’s infringement of Canopy’s tradenames and registered servicemarks is

willful, intended to reap the benefit of the goodwill of Canopy, and violates Section 32(1) of the

Lanham Act, 15 U.S.C. Section 1114(1).

         34.    Kanopy’s conduct has caused and is causing irreparable injury to Canopy and will

continue to both damage Canopy and deceive the public unless enjoined by this Court.

         35.    Canopy has no other adequate remedy at law.




                                                 ϴ

       Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 9 of 15




                                     COUNT 2:
                    FEDERAL UNFAIR COMPETITION (15 U.S.C. § 1125(a))

        36.     Canopy repeats and realleges the allegations set forth in Paragraphs 1-35 above as

if fully set forth herein.

        37.     Kanopy’s use the offending marks for services that are related and similar to those

offered by Canopy constitutes a false designation of origin and a false representation as to the

origin of Kanopy’s services.

        38.     Kanopy’s use of the offending marks in connection with its services, which are in

the healthcare industry and include behavioral health programs, is likely to cause confusion,

mistake, or deception as to the source of Kanopy’s services and is likely to create the false

impression that those services are authorized, sponsored, endorsed, licensed by, or affiliated with

Canopy.

        39.     Kanopy’s conduct is willful, intended to reap the benefits of the goodwill of

Canopy, and violates Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. Section 1125(a)(1)(A).

        40.     Kanopy’s conduct has caused and is causing irreparable injury to Canopy and will

continue to damage Canopy and deceive the public unless enjoined by this Court.

        41.     Canopy has no other adequate remedy at law.

                                     COUNT 3:
                     TRADEMARK DILUTION UNDER MISSISSIPPI LAW
                            (MISS. CODE ANN. § 75-25-25)

        42.     Canopy repeats and realleges the allegations set forth in Paragraphs 1-41 above as

if fully set forth herein.

        43.     Canopy’s marks are famous as they are widely recognized by the general public

and in the healthcare industry in the State of Mississippi as a designation or source of its

services.


                                                  ϵ

      Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 10 of 15




        44.     Kanopy’s commercial use of the offending marks is diluting Canopy’s marks by

impairing the distinctiveness thereof, thereby lessening the capacity of those marks to identify

and distinguish Canopy exclusively, in violation of Section 75-25-25 of the Mississippi Code.

        45.     Kanopy’s conduct has caused and is causing irreparable injury to Canopy and will

continue to damage Canopy and deceive the public unless enjoined by this Court.

        46.     Canopy has no other adequate remedy at law.

                                   COUNT 4:
                        TRADEMARK INFRINGEMENT AND
               UNFAIR COMPETITION UNDER MISSISSIPPI COMMON LAW

        47.     Canopy repeats and realleges the allegations set forth in Paragraphs 1-46 above as

if fully set forth herein.

        48.     Kanopy’s use of the offending marks in the healthcare industry and in connection

with behavioral health services is likely to confuse the public as to the origin, source or

sponsorship of its services and has or will cause mistake or deceive the public, and Kanopy’s

target customers in the healthcare industry, into believing that Kanopy’s services are authorized,

sponsored, endorsed, licensed by, or affiliated with Canopy, in violation of Canopy’s rights in its

marks under the common law of the State of Mississippi.

        49.     Kanopy chose to use the offending marks with full knowledge of Canopy’s prior

use of and rights in its marks. By adopting and using a colorable imitation of Canopy’s marks,

Kanopy has been unjustly enriched and Canopy has been damaged.

        50.     By misappropriating and trading upon the goodwill and business reputation

represented by Canopy’s marks, Kanopy has been and, unless enjoined by this Court, will

continue to be, unjustly enriched at Canopy’s expense.




                                                 ϭϬ

      Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 11 of 15




        51.     Kanopy’s conduct and use of the offending marks constitute unfair competition

and trademark infringement under the common law of the State of Mississippi.

        52.     Kanopy’s conduct and use of the offending marks has caused and is causing

irreparable injury to Canopy and will continue to damage Canopy and deceive the public unless

enjoined by this Court.

        53.     Canopy has no other adequate remedy at law.

                                   COUNT 5:
                UNJUST ENRICHMENT UNDER MISSISSIPPI COMMON LAW

        54.     Canopy repeats and realleges the allegations set forth in Paragraphs 1-53 above as

if fully set forth herein.

        55.     By engaging in the conduct described above and using the offending marks,

Kanopy has directly and knowingly benefitted, including without limitation, unjust benefits from

its unlawful use, misappropriation and infringement of Canopy’s servicemarks and goodwill.

        56.     As a result, Kanopy has received and holds money which, in equity and good

conscience, belongs to Canopy.

        57.     Kanopy has been unjustly enriched by taking advantage of Canopy’s marks,

reputation and brand, all of which Canopy invested significant time and money to develop.

        58.     In addition, Kanopy has financially benefitted from its wrongful use of the

offending marks without paying Canopy a royalty, license or other fee in return for such use and

benefit.

        59.     Canopy is entitled to just compensation under the common law of the State of

Mississippi.




                                                ϭϭ

      Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 12 of 15




       60.     Kanopy’s conduct and use of the offending marks has caused and is causing

irreparable injury to Canopy and will continue to damage Canopy and deceive the public unless

enjoined by this Court.

       61.     Canopy has no other adequate remedy at law.

       WHEREFORE, Canopy respectfully demands judgment as follows:

       (1)     That a permanent injunction be issued enjoining Kanopy and any of its officers,

agents, privies, shareholders, principals, directors, licensees, attorneys, servants, employees,

affiliates, subsidiaries, successors and assigns, and all those persons in concert or participation

with Kanopy and any entity owned or controlled in whole or in part by Kanopy, in any

jurisdiction in which it operates, from:

               (a)     imitating, copying or making unauthorized use of Canopy’s marks, or any

simulation, reproduction, copy, colorable imitation or confusingly similar variation therefore,

including but not limited to “Kanopy,” “Kanopy Healthcare Partners, Inc.,” and “Kanopy

Healthcare Solutions” (any such mark, a “Prohibited Mark”), in or as part of any corporate name,

trademark, servicemark, domain name, trade name, business name, fictitious name, or otherwise

presenting any name that includes in whole or in part a Prohibited Mark on or in connection with

any healthcare related service offered by Kanopy or the advertising or promotion thereof;

               (b)     using a Prohibited Mark to refer to or describe any healthcare, behavioral

health, educational or similar or related business or service offered by or on behalf of Kanopy or

any individual, entity or other third party affiliated with Kanopy;

               (c)     using a Prohibited Mark in or as part of any domain name, keyword,

metatag, source code or other Internet search term used in connection with healthcare or

behavioral health services, or otherwise using a Prohibited Mark on or in connection with any




                                                 ϭϮ

      Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 13 of 15




website owned or controlled by Kanopy and used in connection with healthcare or behavioral

health services;

               (d)       applying to register or registering in the United States Patent and

Trademark Office, or in any state trademark registry, any Prohibited Mark in connection with

healthcare or behavioral health services;

               (e)       Using a Prohibited Mark in connection with the promotion, advertisement,

sale, offering for sale or the provisions of any healthcare or behavioral health service;

               (f)       engaging in any other activity constituting unfair competition with Canopy

or constituting an infringement of Canopy’s marks; or

               (g)       instructing, assisting, aiding or abetting any other person or entity in

engaging in or performing any of the activities referred to in subparagraphs (a) through (f) above.

       (2)     Directing that Kanopy deliver up to Canopy’s attorneys for destruction, all goods,

labels, tags, signs, stationary, prints, packages, promotional and marketing materials,

advertisements and other material currently in its possession, custody or control, incorporating,

featuring or bearing any Prohibited Mark.

       (3)     Directing that Kanopy disable any domain name incorporating a Prohibited Mark.

       (4)         Directing such other relief as the Court may deem appropriate to prevent the

public from deriving the erroneous impression that any healthcare or behavioral health service

offered or promoted by Kanopy within the United States are authorized by Canopy or related in

any way to Canopy or that Kanopy is otherwise affiliated with Canopy.

       (5)     Directing that Kanopy file with the Court and serve upon Canopy’s counsel

within thirty days after entry of judgment, a report in writing, under oath, setting forth in detail

the manner and form in which they have complied with the order.




                                                   ϭϯ

        Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 14 of 15




        (6)    Awarding Canopy such damages it has sustained or will sustain by reason of

Kanopy’s acts of trademark infringement and unfair competition.

        (7)    Awarding Canopy all gains, profits, property and advantages derived by Kanopy

from its unlawful conduct and, pursuant to 15 U.S.C. Section 1117, awarding Kanopy an amount

up to three times the amount of actual damages sustained as a result of Kanopy’s violation of the

Lanham Act.

        (8)    Awarding to Canopy exemplary and punitive damages to deter any further willful

trademark infringement as the Court finds appropriate.

        (9)    Awarding to Canopy its costs and disbursements incurred in this action, including

court costs and reasonable attorneys’ fees.

        (10)   Awarding to Canopy interest, including pre-judgment interest on the foregoing

sums.

        (11)   Awarding to Canopy such other interim relief, including, but not limited to a

preliminary injunction, or permeant relief as the Court may deem just and proper.

                                    JURY TRIAL DEMAND

        Canopy demands a jury trial in this action.

        Respectfully submitted, this 4th day of November, 2020.

                                              WISE CARTER CHILD & CARAWAY, P.A.
                                              By: D. Jason Childress
                                              D. Jason Childress (MSB No. 103678)
                                              Ray Young (MSB No. 105851)
                                              WISE CARTER CHILD & CARAWAY, P.A.
                                              401 East Capitol Street, Suite 600 (39201)
                                              P.O. Box 651
                                              Jackson, Mississippi 39205-0651
                                              P: 601.968.5500
                                              F: 601.968.5593
                                              djc@wisecarter.com




                                                ϭϰ

    Case 3:20-cv-00712-HTW-LGI Document 1 Filed 11/04/20 Page 15 of 15




                                  Henry F. Laird, Jr. (MSB No. 1774)
                                  WISE CARTER CHILD & CARAWAY, P.A.
                                  2510 14th Street, Suite 1125
                                  Gulfport, Mississippi 39501
                                  P: 228.867.7141
                                  F: 228.867.7142
                                  hfl@wisecarter.com

                                  Attorneys for Plaintiff, Mississippi Children’s
                                  Home Services, Inc. d/b/a Canopy Children’s
                                  Solutions




                                    ϭϱ

